Citation Nr: 1143196	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-18 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for residuals of a low back injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

For the purpose of Title 38 of the United States Code, the term 'veteran' means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101 (2) (West 2002 & Supp 2011); see also 38 C.F.R. § 3.1(d) (2011).  

The term "active military, naval, or air service," in turn, includes active duty, any period of active duty for training during (hereinafter referred to as ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction or cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2011).

In this case, service connection has not been established for any disability and the claimant has not otherwise had active military service, as defined above.  Rather, the claimant performed ACDUTRA from September 25 through October 30, 2001.  Hereinafter, the claimant will be referred to as 'the appellant' because he has not achieved 'veteran' status for Department of Veterans Affairs (VA) benefits purposes.  Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).  

This appeal arises from April 2007 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Milwaukee, Wisconsin, that denied service connection for a low back condition.  The appellant has appealed to the Board of Veterans' Appeals (Board) for favorable resolution.


FINDINGS OF FACT

1.  The appellant had ACDUTRA, but no active military service. 

2.  The appellant's transitional vertebra is congenital conditions that did not increase in severity during ADT. 

3.  Competent medical evidence tends to dissociate lumbar degenerative disc disease and chronic lumbosacral strain from ACDUTRA.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by ADT.  38 U.S.C.A. §§ 101 (2) (24), 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.303, 3.304(b), 3.306(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was provided in November 2006.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA, SSA, and private medical records.  The claimant was afforded VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Service Connection

Where an appellant served only on ACDUTRA, or inactive duty training (IDT), and had not previously established any service-connected disability, he is not entitled to the presumption of soundness at entry, should his entrance examination not note the condition for which he seeks service connection.  Paulson v. Brown, 7 Vet. App. 466 (1995).  The Paulson court went on to state that where the presumption of soundness at entry did not apply, a finding of preexistence of a disability must be shown by a mere preponderance of the evidence.  That is, if the evidence with respect to the preservice existence of the disability was either in equipoise or weighed in favor of the appellant, then the conclusion must be that the condition did not exist prior to service.  Where the condition was not noted on the entrance examination report, but is shown later, clear and unmistakable evidence of pre-existence is not necessary.  

The appellant's May 1, 2001-dated enlistment examination report for an Army National Guard component does not mention any pre-existing spinal disorder or spine-related congenital defect, such as spina bifida occulta, transitional L6 vertebra, or a leg length discrepancy.  At that time, the appellant completed a medical history questionnaire and checked "no" to a history of arthritis, bone, joint, or other deformity, or recurrent back pain. 

The appellant's ACDUTRA commenced on September 25, 2001.  A service treatment report (STR) dated October 13, 2001, reflects that the appellant fell off of a bunk the previous night.  The report mentions that he was in a motor vehicle accident one year earlier with a questionable herniated nucleus pulposus.  The condition was improved until four days ago, when low back pain and right lower extremity numbness arose.  The assessment was questionable herniated nucleus pulposus and low back pain with right radiculitis.  

An STR dated October 15, 2001, reflects a 6-day history of low back pain.  The assessment was low back pain with probable strain.  An October 16-dated report notes that X-rays were normal. 

Another October 16-dated official personnel document reflects that the appellant agreed to accept a discharge from ACDUTRA due to his lack of motivation.  No separation examination was offered, nor did the appellant complete a medical history questionnaire.  He was discharged from ACDUTRA on October 30, 2001.  

In November 2001, the appellant sought medical attention for low back pain.  A November 30, 2001-dated private medical report from J. Payne, M.D., notes a complaint of back pains that began during military service.  The physician noted slight scoliosis and slight shortening of the left leg.  Range of motion in extension and flexion of the spine was severely limited and caused pain to radiate to both legs.  New X-rays showed signs of spina bifida occult at S1 and lumbarization of S1.  Dr. Payne also reported "signs of a L5 radiculopathy on the left" and recommended an MRI.  The doctor reported, "The patient is to be rechecked as soon as his status is determined with the VA."  A magnetic resonance imaging study (MRI) was scheduled.  

In January 2002, Dr. Payne reported that the recent MRI showed a transitional vertebra that essentially meant that the appellant had 6 lumbar vertebra (a normal spine contains 5 lumbar vertebra).  There was scar tissue around L5-6, but no sign of a ruptured disc.  The doctor explained that this abnormality carries an increased chance of having severe back problems.  

Although the November private medical 2001 report discussed above mentions that the appellant was to contact VA about his low back pain, the appellant did not submit his VA service connection claim until October 2006.  

In November 2006, the appellant submitted private medical reports dated in June and July 2005.  The June 2005 report notes that he had injured his spine in an auto accident three days earlier, although it mentions a history of low back pain due a previous auto accident five years earlier.  

A July 2005 private report notes that the appellant reported sharp lower back pains.  An MRI showed desiccation of the two lower lumbar discs.  The lower back was painful to palpation.  The assessment was mild degenerative changes of the lower lumbar spine and continued pain radiating to the left leg.

An October 2006-dated private MRI report from Memorial Medical Center showed a probable transitional lumbosacral segment with a mild disc bulge at L4-5.  During the examination, the appellant reported that low back pain developed in 2001, when he was in the Army.  

A February 2007-dated Social Security Administration (SSA) decision reflects that the appellant had been disabled from working since April 2006 due to affective disorders and disorders of the back. 

In his July 2007 notice of disagreement, the appellant reported that VA should have examined his back before denying the claim.

A July 2008 VA peripheral nerves compensation examination report contains three low-back diagnoses.  These are: (1) transitional lumbosacral vertebra with lower lumbar disc space narrowing; (2) degenerative disc disease; and, (3) chronic lumbosacral strain.  The physician then opined, "The current low back disability is as likely as not (50/50 probability) related to the veteran's October 2001 low back complaints."  The physician explained that a transitional vertebra is a common congenital anomaly that might cause instability of the low back.  Therefore, the October 2001 complaints were "likely" related to "the transitional vertebra and other factors."  Furthermore, it is likely that the current back condition is related to the transitional vertebra or other conditions that were present in 2001.  The doctor then noted that the phrase "related to" does not have the same meaning as the phrase "caused by."  

In September 2008, the previous VA examining physician provided an addendum report.  In the report, the physician explained that the transitional vertebra is a congenital condition and was not aggravated beyond normal progression during active service.  

The physician also opined that it is unlikely that degenerative disc disease had been caused or aggravated by active military service.  The physician based that conclusion on the fact that this degenerative disc disease is not consistent with the injury shown in the STRs, but is consistent with the normal aging process.  

The physician then opined that it is unlikely that chronic lumbosacral strain had been caused by or aggravated by active military service.  The physician based that conclusion on the fact that it is more likely that the chronic lumbosacral strain was caused by obesity, poor body mechanics, a motor vehicle accident in 2005, and the congenital mechanical instability of the lower back.

The Board finds the above-mentioned medical opinions persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c) (2011).  However, service connection may be granted for such defects in limited circumstances, such as when the defect is aggravated in service due to the development of a superimposed disease or injury.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  Therefore, VA must consider the issue of aggravation during ADT. 

The appellant's STRs indicate that a transitional L6 vertebra with leg-length discrepancy is a congenital condition that pre-existed ADT.  No evidence has been submitted that would suggest that the condition did not pre-exist the appellant's ADT.  However, because the condition pre-existed ADT, aggravation due to service must be considered.  38 C.F.R. § 3.306(a). 

The medical evidence of record does not suggest that the transitional vertebra was aggravated during active service.  

Although the appellant believes that his current low back disorders were caused by active military service, only individuals possessing specialized training and knowledge are competent to render such an opinion.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Because the lay report of symptoms does not support a diagnosis by a medical professional, the lay diagnosis is not competent.

After consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 


ORDER

Service connection for any residual of a low back injury is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


